Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 8, 11 and 18-20 are withdrawn. Claims 1-7, 9-10 and 12-17 are examined below.

Election/Restrictions
Applicant’s election of species IA, IIB and IIIA in the reply filed on 6/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated claim 8 as reading on the elected embodiment. This indication is in error. The limitation that the meshing part covers the entire surface of the installation part (shown in fig. 3, see applicant’s specification page 8, paragraph [0047]) is not compatible with applicant’s election of Species IIIa, fig. 13.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Specifically, a drawing showing orthographic protrusion on the “bottom” of the installation part must be shown as claimed in claim 7.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what is meant by “orthographic projection” on the “bottom” side of the installation part. For example, the examiner believes the bottom would be different for installation part 11 versus installation part 301. Also, orthographic means relating to. What is a protrusion “relating” to the top protrusion. 
Regarding claim 7, the equation states S2<1.3 times S2. This appears that it would always be correct. A limitation that does not add structure is confusing.

Claim 14 recites the limitation "second concave" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a first concave region is not recited in claim 12, from which claim 14 depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-7, 9-10, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrock (US 10,218,305).
Regarding claim 1, Schrock discloses a photovoltaic module frame (see abstract), comprising: 
an installation part (panel clamp 28 and frame) having a top provided with at least one meshing structure (groove 28c and protrusion part 28d) (shown in figs. 2-4) (see figs. 2-4 and 7, col. 4, lines 33-65, col. 5, line 5 and col. 7, lines 39-40)); alternatively an installation part (panel clamp 28) having a top provided with at least one meshing structure (28d raising from surface 28e) (shown in fig. 15) (see figs. 15-16, col. 7, line 35 through col. 8, line 12). Both embodiments read on the claim limitations.
As Schrock discloses choosing from a finite number of identified, predictable solutions i.e., the meshing structure is convex or concave, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. Therefore, claims dependent on claim 1 may be rejected using either embodiment.
The limitation that the frame’s installation part is for meshing with a bottom of a press block is intended use and is given weight to the extent that the prior art structure is able to perform the intended use. Schrock disclose the intended use (see figs. 2-4 and figs. 15-16).
The installation part is interpreted by the examiner to be element 28 and the frame piece it is attached to. Each side of the frame is a separate installation part. See applicant’s specification wherein the frame has four side, 301-304, each of 301, 302, 303, and 304 is identified as an installation part (see applicant’s specification pages 10-11).
In regards to considering the installation part to be the clamp (28) and frame together, the court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding claim 2, Schrock discloses a photovoltaic module frame according to claim 1, 
wherein each of the at least one meshing structure (28) comprises a plurality of protrusion structures (28d) spaced apart from each other (separated by channel 28c), and 
the plurality of protrusion structures (28d) comprises at least one of: a plurality of embossments separated from each other or a plurality of ribs arranged parallel to each other (shown in fig. 6, i.e. two shown, see col. 4, lines 33-65 and col. 7, 23-26).

Regarding claim 3, Schrock discloses a photovoltaic module frame according to claim 2, but does not disclose wherein a height of each of the plurality of protrusion structures protruding from the top of the installation part is less than or equal to 5mm and greater than or equal to 0.1mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 5, Schrock discloses a photovoltaic module frame according to claim 1, wherein the top of the installation part has a first convex region (28d, shown in fig. 15), the at least one meshing structure is located at a position of the top corresponding to the first convex region (see col. 7, line 35 through col. 8, line 12) (see also discussion of claim 1).

Regarding claim 6, Schrock discloses a photovoltaic module frame according to claim 5, but does not disclose wherein a height of the first convex region is less than or equal to 2 cm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 9, Schrock discloses a photovoltaic module frame according to claim 1, wherein the top of the installation part comprises a first region adjacent to a side wall (see figs. 15 and 16, first region where ridge of “matching meshing part”  encircles convex part) of the installation part and a second region abutting with the first region (see figs. 15 and 16, convex part), the first region is located between the second region and the side wall, and the at least one meshing structure is provided in the second region (see figs. 15 and 16, col. 7, line 35 through col. 8, line 12).

Regarding claim 10, Schrock discloses a photovoltaic module frame according to claim 1, but does not disclose wherein the at least one meshing structure comprises at least two meshing structures spaced apart from each other on the top of the installation part (shown in fig. 1, see col. 4, lines 1-33).

Regarding claim 12, Schrock discloses a photovoltaic support assembly, comprising: 
a photovoltaic module frame comprising an installation part (28 and frame, see discussion of claim 1) having a top provided with at least one meshing structure (28c (shown in figs. 2-4) or 28d, shown in figs. 15-16) for meshing with a bottom of a press block; and a press block (27) meshing with the photovoltaic module frame, wherein a bottom of the press block has a matching structure meshing with the at least one meshing structure (shown in figs. 2-4 or 15-16, see col. 4, lines 33-65, col. 5, line 5; also col. 7, lines 35 through col. 8, line 12). See discussion of claim 1.

Regarding claim 14, Schrock discloses a photovoltaic support assembly according to claim 12, wherein the bottom of the press block has a second concave region (27k), the matching structure (28d) is located at a position of the second concave region (27k), the second concave region (27k) (corresponds to a first convex region (28d) (see figs. 15-16, col. 7, line 35 through col. 8, line 12). The examiner considers the concave region (27k) the second concave region.

Regarding claim 16, Schrock discloses a photovoltaic module, comprising a photovoltaic support assembly (see abstract), wherein the photovoltaic support assembly comprises: 
a photovoltaic module frame (shown in fig. 5) comprising an installation part (28) having a top (28e) provided with at least one meshing structure (either 28c with ribs 28d, shown in figs. 2-4, or alternatively 28d convex region, shown in figs. 15-16, see discussion of claim 1); and 
a press block (27) meshing (shown in figs. 2-4 or fig. 16) with the photovoltaic module frame, wherein a bottom of the press block has a matching structure meshed with the at least one meshing structure (see col. 4, lines 33-65, col. 5, line 5 and col. 7, lines 39-40; and col. 7, line 35 through col. 8, line 12).
As Schrock discloses choosing from a finite number of identified, predictable solutions i.e., the meshing structure is convex or concave, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. Therefore, claims dependent on claim 1 may be rejected using either embodiment
The limitation that the frame’s installation part is for meshing with a bottom of a press block is intended use and is given weight to the extent that the prior art structure is able to perform the intended use. Schrock disclose the intended use (see figs. 2-4 and figs. 15-16).

Regarding claim 17, Schrock discloses a photovoltaic module frame according to claim 2, but does not disclose wherein a distance between adjacent two of the plurality of protrusion structures (see two ridges of figs. 2 to 4, and discussion of claim 2) is less than or equal to 5mm and greater than or equal to 0.2mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schrock as applied to claim 12 above, and further in view of Potter (US 2014/0076383).
Regarding claim 13, Schrock discloses a photovoltaic support assembly according to claim 12, but does not disclose wherein the press block is a magnetic press block, and the photovoltaic module frame is a steel frame.
Potter is analogous to Schrock in that Potter discloses clamps for solar assemblies (see abstract and paragraph [0080]). Potter discloses wherein a clamp may be a magnetic clamp (see paragraph [0080]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schrock as applied to claim 12 above, and further in view of Gorny (US 2017/0163210).
Regarding claim 15, Schrock discloses a photovoltaic support assembly according to claim 12, but does not disclose the assembly further comprises an adhesive layer arranged between the meshing structure and the matching structure.
Gorny is analogous art to Schrock as Gorny discloses clamps for a solar assembly (see abstract and paragraph [0049]). 
Gorny discloses adhesive between a clamp and a frame (see fig. 7, paragraph [0049]). By definition, an adhesive secures items in place. See MPEP § 2144.03.
It would be obvious to a person having ordinary skill in the art to modify the clamp of Schrock by placing adhesive between the meshing part, i.e. press block or clamp, and the frame, i.e. installation part, because adhesive would be used when a person having ordinary skill desires a secure, more permanent positioning of the press block (clamp).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose an extending direction of the protrusion structure of the first meshing structure is the same as an extending direction of the top of the first installation part, and an extending direction of the protrusion structure of the second meshing structure is perpendicular to an extending direction of the top of the second installation part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721